DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 25-44 are pending and are examined herein.
The Examiner notes the Applicant attempted to file a Request for First Action Interview (Full Pilot Program) on 3/26/2021. However, “[t]he Full First Action Interview Pilot Program has been discontinued. The last day for applicants to file requests to participate in the program was January 15, 2021.  Any new, compliant requests to join this pilot program received on or before January 15, 2021, will be granted and the applications will be examined in accordance with the provisions of the program” (https://www.uspto.gov/patents/initiatives/first-action-interview/full-first-action-interview-pilot-program).
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 43 is objected to because of the following informalities:
Claim 43 recites “The apparatus of Claim 36, wherein comprising a fan”. The “wherein” should be “further”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Variable speed control mechanism (read: means for controlling variable speed) in Claim 32; corresponding structure is found in specification paragraph [0019].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 37-39 are rejected
Claim 27 line 2 recites “that engage the material of material such that”. The claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recited “that engage the material such that”.
Claim 37 line 2 recites “motion of the material of material through the pen”. The claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recited “motion of the material of material through the pen”. Dependent Claims 38-39 are indefinite as depending from an indefinite base claim.
Claim 39 recites the limitation "the port" in line 2. There is insufficient antecedent basis for this limitation in the claim. This should be “a port”.

Allowable Subject Matter
Claims 25-26, 28-36, and 40-44 are allowable, the objection to Claim 43 notwithstanding.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 27 and 37-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 25 indicates allowable subject matter because the recited limitations for a three-dimensional (3D) drawing pen that is configured to permit the user to draw in free space to form a 3D object comprising: a nozzle assembly configured to permit material to be extruded out of an exit nozzle for forming the 3D object, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 26-35 indicate allowable subject matter as depending from an indicated-allowable base claim.
Independent Claim 36 indicates allowable subject matter because the recited limitations for a three-dimensional (3D) drawing pen that is configured to permit drawing in 3D space, the 3D pen comprising: a nozzle assembly configured to permit the material to be extruded out of an exit nozzle 
A close prior art reference here made of record Di Miceli et al. (US 2010/0147465 A1) discloses a handheld welding extruder with a supply unit separated from a welding unit with the two connected by at least a connecting line that supplies compressed cold air to the welding unit. The welding unit has a pen-shaped cylindrical housing with a welding segment at a first end and a grab handle at a second end. A plastic strand of feed stock is introduced into an internal volume of the housing at the interface of the second end and the first end, thus the feed stock is introduce as least partially through the second end. A welding shoe with an exit nozzle for a plasticized strand of feed stock are located at the first end, and the nozzle assembly is at least partially disposed within the housing. An electric motor and a gear train are located in the housing, and via the gear train the motor is connected to a shaft of an extruder screw of a plasticization worm unit into which the plastic strand feed stock is pulled, thus the gear train is operatively coupled between the motor and the strand. The supply unit has a variable speed control mechanism operatively connected to the motor and an actuator. The compressed cold air is used to cool the motor and gear train, then a portion of the air is directed to an exit gap to cool the guard tube, and the remainder is further heated and directed at the exit nozzle. Di Miceli et al. do not disclose a three-dimensional (3D) drawing pen that is configured to permit the user to draw in free space to form a 3D object, the pen comprising: a nozzle assembly configured to permit material to be extruded out of an exit nozzle for forming the 3D object, and do not disclose a three-dimensional (3D) drawing pen that is configured to permit drawing in 3D space, the 3D pen comprising: a nozzle assembly configured to permit the material to be extruded out of an exit nozzle permitting the user to draw in free space to form a three-dimensional object.
Another close prior art reference here made of record Dennison (US 4,953,755) discloses a device including a barrel member having an internal melting chamber communicating with an outlet opening through a nozzle, and the barrel member is heated to melt the end portion of a rod of solid thermoplastic adhesive and expel the molten adhesive through the nozzle at a predetermined rate. A suck back means is adapted for moving the rod a single predetermined distance out of the mixing Dennison does not disclose a three-dimensional (3D) drawing pen that is configured to permit the user to draw in free space to form a 3D object, the pen comprising: a nozzle assembly configured to permit material to be extruded out of an exit nozzle for forming the 3D object, and does not disclose a three-dimensional (3D) drawing pen that is configured to permit drawing in 3D space, the 3D pen comprising: a nozzle assembly configured to permit the material to be extruded out of an exit nozzle permitting the user to draw in free space to form a three-dimensional object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743